Matter of Maione v New York State Off. of Temporary & Disability Assistance (2016 NY Slip Op 07651)





Matter of Maione v New York State Off. of Temporary & Disability Assistance


2016 NY Slip Op 07651


Decided on November 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2014-08233
 (Index No. 402/14)

[*1]In the Matter of Scott Maione, appellant, 
vNew York State Office of Temporary and Disability Assistance, et al., respondents.


Scott Maione, Valley Cottage, NY, appellant pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Michael S. Belohlavek and David Lawrence III of counsel), for respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of a designee of the Commissioner of the New York State Department of Health, dated November 7, 2013, which, after a fair hearing, affirmed a determination of the Rockland County Department of Social Services denying the petitioner's application for reimbursement of the premiums toward his private health insurance.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Following a fair hearing, the New York State Department of Health (hereinafter the respondent) affirmed the determination of the Rockland County Department of Social Services denying the petitioner's application for payment of the premiums towards his private health insurance on the ground that payment would not be cost effective. Contrary to the petitioner's contention, the record contains substantial evidence from which the respondent could rationally conclude that the payment of the private health insurance policy premiums would not be cost effective to it (see Matter of Collins v Amrhein, 144 AD2d 461). To the extent the petition raises new claims that were not raised in the administrative hearing under review, such claims are not properly before this Court and have not been considered (see Matter of Myles v Doar, 24 AD3d 677, 678). Thus, the application was properly denied.
CHAMBERS, J.P., DICKERSON, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court